Citation Nr: 0621354	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1983 to April 
2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Atlanta, 
Georgia, which in pertinent part, denied service connection 
for a right knee disability.  

FINDING OF FACT

A right knee disability is not a disability of service origin 
or attributable to any incident therein.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of a letter 
issued in December 2002.  The letter explicitly told the 
veteran what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  He was not 
explicitly told to submit relevant evidence in his 
possession.  He was, however, told that he was responsible 
for supporting his claim with appropriate evidence.  This 
information should have put him on notice to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the December 2002 letter provided the 
veteran with specific notice of what type of information and 
evidence was needed to substantiate his claim on appeal.  He 
was not provided with notice of the type of evidence 
necessary to establish an effective date for a higher initial 
rating.  That was not necessary because, to the extent that 
the Board is denying the claim on appeal, no effective date 
is being assigned.  Thus, the veteran is not prejudiced by 
the lack of this element of notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

The veteran has been provided an examination, and a medical 
opinion has been obtained.  38 C.F.R. § 3.159(c)(4)(2005).  
In his substantive appeal, the veteran contended that the VA 
examination was not complete, that it did not consider his 
"real problems" and that something further should have been 
done to determine what his "real problem" is.  He argues 
that at the least a MRI should have been performed.  The 
examiner did consider the veteran's complaints of pain and 
functional limitations.  These complaints are consistent with 
those reported in the substantive appeal.  In the substantive 
appeal the veteran reported worsening symptoms.  On the 
examination worsening symptoms were not specifically noted, 
but it was noted that the symptoms had begun six months 
earlier, thereby suggesting that the veteran was reporting 
increasing symptoms.  The examiner obtained an X-ray 
examination and did not recommend further testing.  As a lay 
person the veteran lacks the expertise to say that additional 
testing, including a MRI, was necessary.  Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992).  For these reasons the 
Board concludes that the examination was adequate.

Thus, the appeal is ready to be considered on the merits.

Factual Background

The veteran served on active duty from April 1983 to April 
2003.  

Service medical records show the veteran was treated for 
right knee pain in July 2002.  He complained of extreme, 
sharp pain when running which would slowly stop hurting after 
a few hours.  The diagnosis was "runners' knee".  He was 
instructed to limit his running, jumping, and machinery 
activity for one week and report back if the symptoms 
persisted.  

Additional service medical records show treatment for right 
knee pain in September 2002.  The diagnosis was iliotibial 
band syndrome.  The veteran subsequently underwent physical 
therapy.  

A treatment record dated in December 2002 notes that the 
veteran had experienced knee pain for five months.  The 
assessment was right patellofemoral pain syndrome (PFPS) with 
limited flexibility.  He was placed on profile for four weeks 
and the physical therapy clinic gave him a home exercise 
program.  A physical therapy record dated in January 2003 
noted the veteran was slowly improving from PFPS and treated 
him with a continued home exercise program.  

The veteran was afforded a VA contract examination on January 
10, 2003 by QTC Medical Services.  He complained of constant 
pain and limitation in stair climbing, jumping and running.  

An X-ray study completed in conjunction with the January 2003 
examination was negative for any abnormalities.  The examiner 
was unable to render a diagnosis for the veteran's right knee 
because there was no pathology or any objective findings to 
give a diagnosis.  

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In regards to the veteran's right knee disability claim, 
there is competent evidence of in-service incurrence of an 
injury.   The veteran's service medical records reflect 
various diagnoses pertaining to a right knee disability.

Evidence in favor of a finding of a current right knee 
disability consists of the veteran's reports of pain, on the 
January 2003 examination.  The findings on that examination, 
however, were all reported as normal with the exception of 
the pain complaint.

Furthermore, a January 2003 radiological finding, revealed no 
abnormality of the right knee.

The veteran has reported right knee pain.  However, this 
report is not sufficient to establish a current left knee 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted); Evans v. West, 12 
Vet. App. 22 (1998) (holding that there was no objective 
evidence of a current disability, where the medical records 
showed the veteran's complaints of pain, but no underlying 
pathology was reported).

Moreover, as previously stated, service connection requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

The veteran's current claim is for a right knee disability 
and the current clinical evidence reflects that the veteran 
does not have a right knee disability.

In the absence of medical evidence of an underlying right 
knee disability, service connection is not warranted.  
Degmetich v. Brown, 104 F.3d 1328 (1997).

Because the most probative evidence is to the effect that the 
veteran does not have a current right knee disability, the 
Board concludes that the weight of the evidence is against 
the claim.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


